            Case 1:20-cv-02647-LJL Document 72 Filed 12/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANTHONY SCHEPIS,
 FRANK CANELAS, JR., and
 PURSUIT OPPORTUNITY FUND I, L.P.,

            Plaintiffs/Counterclaim-Defendants,

                            v.

 JPMORGAN CHASE BANK, N.A.,
 PETER S. CANE, and
 CANELAW LLP,
                                                               No. 20 CV 2647 (LJL)
            Defendants/Counterclaim-Plaintiffs/
            Third-Party Plaintiffs,

                            v.

 CLARIDGE ASSOCIATES, LLC,
 JAMISCOTT LLC,
 LESLIE SCHNEIDER, and
 LILLIAN SCHNEIDER,

            Third-Party Defendants.



                         JOINT STIPULATION OF SETTLEMENT

       WHEREAS all parties to this action have executed a Joint Stipulation of Dismissal

with prejudice of all claims and counterclaims and third-party claims in this action,

       IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

attorneys for all parties hereto, as follows:

       1.       Each party has opposed and contested the validity of the claims, counterclaims

and third-party claims asserted against it in this action; and no party admits liability or

wrongdoing of any kind;




                                                  1
           Case 1:20-cv-02647-LJL Document 72 Filed 12/10/20 Page 2 of 3




           2.     All    parties agree promptly to comply and to be bound by any order of the

  Superior Court of the State of Connecticut in the action captioned Claridge Assocs., LLC et al.

  v. Pursuit Partners,   LLC   et a/.,   No. FS3-FST-l5-CV-6026069-S as may direct the disposition of

  assets   held in the Peter S. Cane Attomey Trust Account held at JPMorgan Chase Bank and

  identified by Account No. -8990.

           3.     In addition to the agreement        set forth   in paragraph 2 above, the parties further

  agree that notwithstanding any order of the Superior Court of the State                  of Connecticut

  directing the disposition of assets held in the Peter S. Cane Attomey Trust Account held at

  JPMorgan Chase Bank and identified by Account No. -8990, such assets shall not be

  disbursed from that account unless and           until any parties to this agreement who may contest

  such order of the Superior Court have exhausted all appeals to a higher court in the State             of

  Connecticut that the contesting parry or parties may take from the Superior Court order, and

   such appeals are complete and no further appeal may be taken.

           4.     This stipulation may be executed electronically and in counterparts, each of

  which is deemed an original.


    _<-r
'/- t+Sabato P. Fiano                                     Wesley M. Mullen (WM1212)
    Zeldes Needle & Cooper, P.C.                          Mullen P.C.
    263 Tresser Boulevard, 14th Floor                     200 ParkAvenue I Suite 1700
    Stamford, CT 06901                                    New York, NY 10166
    (203) 332-stet                                        (646) 632-31t8
    sfrano@znclaw.com                                     wmullen@mullenpc.com

    Attomey s for Anthony Schepk,                         Attomeysfor Peter S. Cane and
    Frank Canelas, Jr., and Pursuit Opportunity           Canelaw LLP
    Fund,I, L.P.
                         tl
    Dated:
                la/q I ooao                               Dated: December 8,2020
Case 1:20-cv-02647-LJL Document 72 Filed 12/10/20 Page 3 of 3
